United States Court of Appeals
                       For the Eighth Circuit
                   ___________________________

                           No. 20-2463
                   ___________________________

                         United States of America

                    lllllllllllllllllllllPlaintiff - Appellee

                                       v.

                               Robert Taylor

                  lllllllllllllllllllllDefendant - Appellant
                                  ____________

                Appeal from United States District Court
                for the District of North Dakota - Eastern
                              ____________

                         Submitted: May 10, 2021
                           Filed: July 6, 2021
                              [Unpublished]
                             ____________

Before COLLOTON, WOLLMAN, and KOBES, Circuit Judges.
                       ____________

PER CURIAM.
      Robert Taylor’s probation officer reported that he violated several terms of his
supervised release. The district court1 revoked his release and sentenced him to 24
months in prison. Taylor argues that the sentence was substantively unreasonable
because the district court did not properly consider his struggles with drug addiction.
We affirm.

       Taylor was originally convicted of burglary and sentenced to time served
followed by three years of supervised release. He violated that release and was sent
back to prison for six months. After the six months, he was again released under
supervision. His probation officer then reported five new violations, including failing
to appear for drug testing and using methamphetamine. Taylor stipulated to all of the
violations and his second supervised release was revoked. The court assessed his
criminal history as Category V, yielding a Guidelines range of 18 to 24 months, and
sentenced him to 24 months in prison. Taylor appeals, arguing that the sentence is
substantively unreasonable because the district court did not give enough weight to
his struggles with drug addiction. He does not argue that there was procedural error,
so we address only the substantive unreasonableness question. See Gall v. United
States, 552 U.S. 38, 51 (2007).

       We review sentencing decisions that revoke a supervised release for abuse of
discretion. United States v. Richey, 758 F.3d 999, 1001 (8th Cir. 2014). We take
“into account the totality of the circumstances.” Gall, 552 U.S. at 51. A sentence that
is within the Guidelines range is presumed reasonable. United States v. Harris, 964
F.3d 718, 725 (8th Cir. 2020).

      The district court did not abuse its discretion in imposing Taylor’s sentence.
The court stated: “I’ve considered . . . the Sentencing Guidelines, the 18, U.S. Code,


      1
       The Honorable Peter D. Welte, Chief Judge, United States District Court for
the District of North Dakota.

                                          -2-
3553(a) sentencing factors. I’ve considered the entire file in this matter. I’ve
considered your statement.” D. Ct. Dkt. 97 at 28. The district court also mentioned
Taylor’s past violations of supervised release and his “failure to invest in [drug
addiction] treatment . . . .” Id. Based on the court’s thorough review of the matter,
and under the totality of the circumstances presented, we conclude that the sentence
was not substantively unreasonable.

      The judgment of the district court is affirmed.
                      ____________________________




                                         -3-